68 N.Y.2d 643 (1986)
Milton Montalvo, Respondent,
v.
Nel Taxi Corp., Appellant.
Court of Appeals of the State of New York.
Submitted April 21, 1986.
Decided June 5, 1986.
Motion, insofar as it seeks leave to appeal from that portion of the order of the Appellate Division which affirmed the judgment entered after determination of damages, denied. Motion, insofar as it seeks leave to appeal from the remainder of the Appellate Division order, dismissed upon the ground that that portion of the Appellate Division order does not finally determine the action within the meaning of the Constitution.